Case: 13-13371   Date Filed: 02/24/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 13-13371
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:12-cr-00235-RBD-DAB-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


MARCELLE WHITFIELD,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (February 24, 2014)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-13371     Date Filed: 02/24/2014   Page: 2 of 2


      Rosemary Cakmis, counsel for Marcelle Whitfield in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Whitfield’s convictions and

sentences are AFFIRMED.




                                         2